ORDER

PER CURIAM.
AND NOW, this 2nd day of August, 2001, David Christian Wise having been disbarred from the practice of law in the State of Missouri by Order of the Supreme Court of Missouri dated March 9, 2001; the said David Christian Wise having been directed on May 31, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that David Christian Wise is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa. R.D.E.